Exhibit 3.129 [ILLEGIBLE] DOCUMENT ID DESCRIPTION DOMESTIC AGENT SUBSEQUENT APPOINTMENT (AGS) FILING EXPED PENALTY CERT COPY Receipt This is not a bill. Please do not remit payment. C.T. CORPORATION SYSTEM 17 S. HIGH STREET COLUMBUS, OH 43215 STATE OF OHIO CERTIFICATE Ohio Secretary of State, J. Kenneth Blackwell It is hereby certified that the Secretary of State of Ohio has custody of the business records for SKILLED NURSING - HICKSVILLE, INC. and, that said business records show the filing and recording of Document(s): Document No(s): DOMESTIC AGENT SUBSEQUENT APPOINTMENT Witness my hand and the seal of the Secretary of State at Columbus, Ohio this 17th day of July, A.D. 2003. United States of America /s/ J. Kenneth Blackwell State of Ohio Ohio Secretary of State Office of the Secretary of State Prescribed by J. Kenneth Blackwell Please obtain fee amount and mailing instructions from the Forms Inventory List (using the 3 digit form # located at the bottom of this form). To obtain the Forms Inventory List or for assistance, please call Customer Service: Central Ohio: (614)-466-3910 Toll Free: 1-877-SOS-FILE (1-877-767-3453) ORIGINAL APPOINTMENT OF STATUTORY AGENT The undersigned, being at least a majority of the incorporators of SKILLED NURSING - HICKSVILLE, INC. CSC-Lawyers Incorporating Service hereby appoint (Corporation Service Company) , to be statutory agent upon whom any process, notice or demand required or permitted by statute to be served upon the corporation may be served. The complete address of the agent is: 50 West Broad Street (street name and number P.O. Boxes are not acceptable) Columbus , Ohio (city, village or township) (zip code) Signature: [ILLEGIBLE] , Incorporator Name: Signature: Name: Signature: Name: ACCEPTANCE OF APPOINTMENT CSC-Lawyers Incorporating Service The undersigned, (Corporation Service Company) , named herein as the statutory agent for, SKILLED NURSING - HICKSVILLE, INC. , hereby acknowledges and accepts the appointment of statutory agent for said corporation. CSC-Lawyers Incorporating Service (Corporation Service Company) Signature: by: /s/ Laura D. Mudra, Laura D. Mudra, Asst. Statutory Agent Secretary Version: May 1, 1999 2 of 2 DATE: DOCUMENT ID DESCRIPTION FILING EXPED PENALTY CERT COPY 04/16/2001 DOMESTIC ARTICLES/FOR PROFIT (ARF) Receipt This is not a bill. Please do not remit payment. CSC 700 S. Second Street Springfield, IL 62704 STATE OF OHIO Ohio Secretary of State, J. Kenneth Blackwell It is hereby certified that the Secretary of State of Ohio has custody of the business records for SKILLED NURSING - HICKSVILLE, INC. and, that said business records show the filing and recording of: Document(s) Document No(s): DOMESTIC ARTICLES/FOR PROFIT Witness my hand and the seal of the Secretary of State at Columbus, Ohio this 9th day of April, A.D. 2001. United States of America /s/ J. Kenneth Blackwell State of Ohio Ohio Secretary of State Office of the Secretary of State Prescribed by J. Kenneth Blackwell Please obtain fee amount and mailing instructions from the Forms Inventory List (using the 3 digit form # located at the bottom of this form). To obtain the Forms Inventory List or for assistance, please call Customer Service: Central Ohio: (614)-466-3910 Toll Free: 1-877-SOS-FILE (1-877-767-3453) Expedite this form x Yes ARTICLES OF INCORPORATION (Under Chapter 1701 of the Ohio Revised Code) Profit Corporation The undersigned, desiring to form a corporation, for profit, under Sections 1701.01 et seq. of the Ohio Revised Code, do hereby state the following: FIRST. The name of said corporation shall be: SKILLED NURSING - HICKSVILLE, INC. SECOND. The place in Ohio where its principal office is to be located is 401 Fountain Street, Hicksville , Defiance County, Ohio (city, village or township) THIRD. The purpose(s) for which this corporation is formed is: The purpose for which the corporation is organized to transact any or all lawful business for which corporations may be incorporated under the Act. FOURTH. The number of shares which the corporation is authorized to have outstanding is: 1,000 (Please state whether shares are common or preferred, and their par value, if any. Shares will be recorded as common with no par value unless otherwise indicated.) IN WITNESS WHEREOF, we have hereunto subscribed our names, on March 2, 2001 (date) Signature: /s/ [ILLEGIBLE] , Incorporator Name: Signature: , Incorporator Name: Signature: , Incorporator Name: 1 of 2
